                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                      WESTERN DIVISION



UNITED STATES OF AMERICA,                                        5:18-CR-50166-RAL


                         Plaintiff,

                                                        OPINION AND ORDER GRANTING
        vs.                                           RULE 29 MOTION FOR JUDGMENT OF
                                                         ACQUITTAL ON COUNT 11 AND
WELDON TWO BULLS,                                             MISTRIAL ON COUNT 1


                         Defendant.



       The Government indicted Weldon Two Bulls(Two Bulls) on one count of accessory after

the fact and one count offalse statement. Doc. 26. This Court conducted a jury trial on March 12

and March 15, 2019. After hearing the evidence, this Court was skeptical that a reasonable jury

could convict on either count and took under advisement the Defendant's Rule 29 Motion for

Judgment of Acquittal. The jury stalemated on the accessory after the fact count but returned a

verdict of guilty on the false statement count. Doc. 65. For the reasons explained below, this

Court grants the Rule 29 Motion for Judgment of Acquittal on the false statement charge and

adopts the Magistrates Judge's Report and Recommendation to grant a mistrial on the accessory

after the fact charge.

I.     Rule 29 Standard


       Under Rule 29(a) ofthe Federal Rule of Criminal Procedure,"the court on the defendant's

 motion must enter ajudgment of aequittal of any offense for which the evidence is insufficient to

 sustain a conviction." Fed. R. Crim. P. 29(a). Under Rule 29(b), a court "may reserve decision

 on the motion, proceed with the trial (where the motion is made before the close of all the

                                                1
evidence), submit the ease to the jury, and decide the motion either before the jury retums a

verdict or after it retums a verdict of guilty or is discharged without having returned a verdict."

Fed. R. Crim. P. 29(b). This Court reserved ruling on the Rule 29 motion after the conclusion of

the evidence.


      Judgment of acquittal is appropriate "only when no reasonable jury could have found the

defendant guilty beyond a reasonable doubt." United States v. Hardin. 889 F.3d 945, 949 (8th

Cir. 2018)(citation omitted). When considering a motion for judgment of acquittal, a district

court must view the evidence in the light most favorable to the government, must resolve factual

conflicts in the government's favor, and must accept all reasonable inferences that support the

verdict. United States v. Benton. 890 F.3d 697,708(8th Cir. 2018). A court on a Rule 29 motion

"is not to weigh the evidence or assess the credibility of witnesses." United States v. Bredell, 884

F.2d 1081,1082(8th Cir. 1989)rcitine Burks v. United States.437 U.S. 1,16(1978)). "Amotion

for judgment of acquittal should be granted only if there is no interpretation of the evidence that

would allow a reasonable jury to find the defendant guilty beyond a reasonable doubt." United

States V. Dupont, 672 F.3d 580, 582 (8th Cir. 2012)(per curiam)(quotation omitted). "Jury

verdicts are not lightly overtumed," United States v. Hood. 51 F.3d 128,129(8th Cir. 1995), and

indeed the undersigned judge has never granted a Rule 29 judgment of acquittal previously,

despite having encountered situations where this Court was skeptical that there was sufficient

evidence for a reasonable jury to find defendants guilty. See, e.g.. United States v. Colombe. 18-

CR-30013-RAL, Doc. 234 (D.S.D. Dec. 7, 2018)(explaining denial of Rule 29 motion in ease

involving retaliation against a witness where sufficiency of evidence was weak but there was a

view of the evidence to support the verdict). Even though "[jjury verdicts are not lightly

overtumed," United States v. Shumaker. 866 F.3d 956, 960(8th Cir. 2017)(quotation omitted).
 "the government is not entitled to inferences based on conjecture and speculation" for a jury

 verdict to stand, United States v. Aponte. 619 F.3d 799, 804(8th Cir. 2010).

II.     Facts and Reasonable Inferences Favorable to the Government


       The Government believed that Sheena Between Lodges(Between Lodges)sometime during

the first weekend ofNovember of2018 was beaten by her bojdhiend Gilbert"JR" Lakota(Lakota)

and his sister Lily Larvie(Larvie) and then left unconscious in a bedroom Between Lodges shared

 with Lakota on the Pine Ridge Indian Reservation. Lakota and Larvie have not been indicted or

otherwise charged with any crime and have denied perpetrating any assault on Between Lodges.

Between Lodges was in a prolonged coma and has no recollection ofthe weekend at issue.

       The Government believed that Defendant, who stayed in the house with his girlfriend Larvie

 at times, was a witness to or aware of the assault on Between Lodges.' On December 18, 2018,

the Government indicted Defendant on a count of accessory after the fact as follows:

        On or about between November 2, 2018, and November 9, 2018, in the District of
        South Dakota, the defendant, Weldon Two Bulls, knowing that an offense against
        the United States had been committed, to wit: assault resulting in serious bodily
        injury, in violation of 18 U.S.C. §§ 1153 and 113(a)(6), did receive, relieve,
        comfort, and assist the offender, in order to hinder and prevent their trial, and
        punishment, all in violation of 18 U.S.C. § 3.

 Doc. 1. Later, on January 23, 2019,^ the Government indicted Defendant on a second count of

false statement as follows:




'During trial, it came out that the Bureau ofIndian Affairs(BIA) agent mistakenly told the grand
jury in December both that Defendant said that he saw Between Lodges get dropped (when
Defendant actually said he heard others say so), and that Between Lodges had her skull bashed
and a skull fracture(which she did not). The BIA agent had heard at Indian Health Services(IKS)
 that Between Lodges had a skull fracture, so that misstatement is understandable. The BIA agent,
 however, had been told directly by Defendant that he had heard others say that Between Lodges
 had been dropped or fell, but did not witness that occurring. Tr. Ex. 1; Doc. 67 at 3.
 ^ During trial, it came out that the BIA agent falsely told the grand jury in his January testimony
 that Defendant was at the home the entire weekend (he was not). The BIA agent had interviewed
       On or about between November 2, 2018, and November 21, 2018, at Pine Ridge,
       in the District of South Dakota,the defendant, Weldon Two Bulls, did willfully and
       knowingly make and cause to be made materially false, fictitious, and fraudulent
       statements and representations in a matter within the jurisdiction of a department
       and agency ofthe United States, to wit: the defendant, Weldon Two Bulls, reported
       to Bureau of Indian Affairs Special Agent Wesley Pacenza that he, the defendant,
       Weldon Two Bulls, was too intoxicated to recall what happened to Sheena Between
       Lodges, an assault victim, when, as the defendant, Weldon Two Bulls, then and
       there well knew, his statements were false, all in violation of 18 U.S.C. §
       1001(a)(2).

Doc. 26. The Government did not believe that Defendant himself was involved in the assault of


Between Lodges and presented no witness to seeing any assault on Between Lodges during the

first weekend of November of2018.


       Between Lodges's plight became known to law enforcement as a result of a 911 call placed

apparently by her bojdnend Lakota around 7:00 a.m. on Monday, November 5, 2018. Tr. Ex. 44.

The caller advised dispatch ofthe need for an ambulance because Between Lodges had been asleep

for two or three days and could not be awoken. Tr. Ex. 44. The caller said that Between Lodges

had been drinking earlier before her prolonged period of unconsciousness. Tr. Ex. 44.

       No one from the first responders testified at trial. Evidently, the first responders found

Between Lodges unconscious in her bedroom in a home in a rural location on the Pine Ridge Indian

Reservation in South Dakota. The first responders transported Between Lodges to the Indian

Health Services (IHS) in Pine Ridge, South Dakota. No care provider from IMS testified. IHS

evidently was told that Between Lodges had fallen, but Between Lodges had dark bruising and

some aged bruises with different colorations, including bruising on her face, shoulders, neck, arm,

and leg, all of which raised suspicions that Between Lodges had been assaulted. IHS requested a

police officer, and Oglala Sioux Tribe Police Lieutenant Vanessa Rodriguez Dubray (Lieutenant



Defendant who described being gone one night of the weekend having borrowed Between
Lodges's car, and other witnesses had corroborated that information. See Tr. Ex. 1; Doc. 67 at 3.
Dubray)initially responded, followed by Bureau of Indian Affairs (BIA) Agent Wesley Pacenza

(Agent Paeenza).^ Law enforcement took photographs of Between Lodges at IHS and waited for

the boyfriend Lakota to arrive, but he never did. Because Between Lodges had life-threatening

injuries, she was transferred to Rapid City Regional Hospital.

       At Rapid City Regional Hospital,Dr. Rodney Samuelson(Dr. Samuelson), a neurosurgeon,

determined that Between Lodges had a very large subdural hematoma with a 1.5-centimeter

midline shift of her brain. Dr^ Samuelson performed an emergency craniectomy to remove a

portion of her skull to evacuate the subdural hematoma and to relieve pressure on her brain. Dr.

Samuelson testified that Between Lodges had cirrhosis of the liver and liver disease that caused

blood coagulation issues. Her blood coagulation issues made her bruising worse, made her bruise

more easily, and made controlling bleeding more difficult. Between Lodges remained in a coma

throughout her stay at Rapid City Regional Hospital and ultimately was transferred to a long-term

care facility in Montana.

       Dr. Samuelson opined that the injuries sustained by Between Lodges were consistent with

having been assaulted. He noticed bruising across her neck that had the appearance of a

strangulation injury in the area where a neck brace had been placed. Dr. Samuelson observed a

new upper arm bruise with fine lines as if something other than the blood pressure cuff had been

strapped tightly around the arm.'* Between Lodges had superficial abrasions to her hands, arms,

feet, and legs. Dr. Samuelson testified that a subdural hematoma could come from a fall, but

Between Lodges having bruises both old and new, including a black eye, indicated that Between



^ Between Lodges, Lakota, and Larvie are all "Indians," and the home where they lived and where
Between Lodges was found is in "Indian country." Thus,the matter was within the jurisdiction of
the Oglala Lakota Sioux Tribe and federal authorities.
 The matching ofthis upper arm bruise to a similar bruise along the flank ofher back may suggest
bruising from the strap of the backboard tightly wrapped around her.
Lodges had been assaulted. Part of what the Government relied upon during the trial to suggest

an assault, the bruising of the right side of her head and face, however. Dr. Samuelson identified

as being swelling that occurred due to and after he performed the craniectomy. Regardless, based

on the photographs,Tr. Ex. 3-9, 34—36,49,and Dr. Samuelson's opinions, a reasonable jury could

have concluded that Between Lodges had been assaulted during the first weekend of November

2018.


        Law enforcement then began investigating who had been around Between Lodges in the

days leading up to her hospitalization. Several hearsay statements regarding what investigators

were told came into evidence without objection. Agent Pacenza with assistance from Lieutenant

Dubray conducted the initial investigation. On November 5,2018, after Between Lodges had been

transported to Rapid City Regional Hospital, Agent Pacenza and Lieutenant Dubray went to the

home of Harry Wounded (Wounded), where Between Lodges lived and where emergency

responders found her. At trial. Wounded was described as an 80-year-old man, hard of hearing,

who permitted access to the home but had little helpful information. Law enforcement saw no

signs of any struggle within the residence. Law enforcement took photographs of the bedroom

where Between Lodges reportedly had been found and eolleeted clothing and bedding that had

some blood on it.^ Tr. Ex. 10-18. Law enforcement learned that Between Lodges shared one

bedroom with her boyfnend Lakota, that Larvie slept in another bedroom in which Defendant

stayed, and that the homeowner Wounded used a third bedroom. Agent Pacenza wanted to

interview Lakota and Larvie, so he left his card with Woxmded.




^ The clothing and bedding are at a laboratory for analysis, but no results were available at trial.
Between Lodges did not have any serious injury that would cause her to bleed externally; rather,
her life-threatening injury was internal bleeding.
       Larvie contacted Agent Pacenza's office around 3:30 or 4:00 p.m. on November 5, 2018,

and gave a recorded interview. The content of that interview was not introduced into evidence,

and Larvie did not testify at trial. Larvie on the morning of November 6, 2018, called Agent

Pacenza's office about bringing in her brother Lakota, and Lakota then was interviewed on the

morning of November 6, 2018. Lakota's statement was not introduced into evidence and Lakota

did not testify at trial. Agent Pacenza described the statements of Lakota and Larvie as "not really

helpful." Law enforcement then retumed to the residence to photograph stairs because of

statements that Between Lodges had fallen from the stairs or had been dropped when she was

passed out and being carried into the residence. Photographs of the home and the stairs were

introduced at trial. Tr. Ex. 10—18, 37-^2, 45-56. Because of statements that Between Lodges

previously had bruised her leg on her vehicle's trailer hitch, law enforcement photographed the

vehicle as well. Tr. Ex. 19-33.


       On November 6,2018,before law enforcement interviewed Defendant, Elgin Young Bear

(Young Bear) called Lieutenant Dubray recounting what Young Bear had heard from Defendant.

Young Bear, who lives in the community of Oglala on the Pine Ridge Indian Reservation, is a

half-brother of Between Lodges and a cousin of Defendant. Young Bear knew Between Lodges

to be an alcoholic, and as a recovering alcoholic Young Bear kept a distance from her. Young

Bear recalled that on Sunday, November 4, 2018, Defendant visited Young Bear and his wife

Wyleen Two Lance (Two Lance) at their home in Oglala. Defendant was driving Between

Lodges's silver Dodge Durango and arrived alone in the vehicle. Young Bear remarked that

Defendant was oftentimes "buzzed up" when he comes to visit. Defendant appeared to be hyper,

could not stand still, and told Young Bear and Two Lance that Lakota and Larvie had been

"ganging" (meaning beating on) Between Lodges and that Defendant had to throw off Larvie.
Young Bear got the impression that some assault had just occurred and was puzzled why

Defendant did not have Between Lodges in the vehicle with him. Nevertheless, after Defendant's

visit, Young Bear and Two Lance left for the casino rather than checking on Between Lodges.

Young Bear thought Defendant's visit was on the same day that Young Bear learned of Between

Lodges being transported to Rapid City Regional Hospital, which would have put the visit on

Monday,November 5.® On Tuesday,November 6,2018,in the moming.Young Bear talked again

with Defendant, hearing Defendant say that"they"(meaning people other than Defendant) carried

Between Lodges and dropped her three times, including near the cemetery. Young Bear visited

Between Lodges at Rapid City Regional Hospital, believed that Between Lodges had been

assaulted, and therefore notified law enforcement of his conversations with Defendant.

       Young Bear's wife Two Lance testified similarly. Two Lance described Defendant as a

good man who is the nicest person ever when sober, but who has a drinking problem. Two Lance

remembers that it was Sunday when she was making bread and beans that Defendant knocked on

the door around 4:00 or 5:00 p.m. and came in to say that Lakota and Larvie had been ganging

Between Lodges and that Defendant had to throw them off. To Two Lance, Defendant seemed

upset, pacing and rubbing his head. Defendant asked to borrow some money for gas for Between

Lodges's Durango, and they found three dollars or so in change to give to Defendant. Two Lance

knew that Defendant had a drinking problem and did not think much of what he said at the time,

until after 9:00 p.m. when she leamed that Between Lodges was at Rapid City Regional Hospital.

Like Young Bear, Two Lance originally told the agents that Defendant had visited them at their

house on Sunday, the same day they leamed of Between Lodges's hospitalization; however.



® Young Bear readily admitted that he had a head injury and had difficulty remembering,but ajury
could reasonably have believed Young Bear, especially since his testimony was corroborated by
his wife Two Lance.

                                               8
Between Lodges was not hospitalized until Monday,November 5, 2018, after the 7:00 a.m. eall to

911. The Government maintained that Defendant's visit was on Sunday around 4:00 to 5:00 p.m.,

and not on Monday, and a jury reasonably eould have believed that Young Bear and Two Lance

were confused as to the day when they learned of Between Lodges's injuries and not as to the day

when Defendant visited them. Two Lanee was with her husband on the morning of Tuesday,

November 6, 2018, when they spoke with Defendant about what had happened and when

Defendant said that"they"(meaning others)had dropped Between Lodges three times and a fourth

time on the porch.

       On November 6, 2018, Agent Pacenza, with some assistance from Lieutenant Dubray,

conducted a 28-minute recorded interview of Defendant outside the Wounded residence within a

law enforcement vehicle. Tr. Ex. 1. This interview is the critical interview to Count II, which

alleges that Defendant made a false statement to Agent Paeenza about being "too intoxicated to

recall what happened to Sheena Between Lodges, an assault victim, when, as the defendant,

Weldon Two Bulls, then and there well knew, his statements were false." Doe. 26. The only

statements that Defendant made to Agent Pacenza were on November 6, 2018.

       This Coxnt has studied the November 6 interview ofDefendant and had the entire recorded

statement transcribed; at no point does Defendant actually say that he was"too intoxicated to recall

what happened to Sheena Between Lodges." Tr. Ex. 1; Doc. 67. Defendant began by saying that
he did not really know what happened to Between Lodges. Tr. Ex. 1; Doe. 67 at 3. Defendant

reported that he had heard that Between Lodges had fallen off the porch and had been dropped a
few times when brought back into the home,but Defendant did not see that occur. Tr. Ex. 1; Doc.

67 at 3. Defendant said that he had been protective of Between Lodges because she is his little

cousin, but reported that Between Lodges had used her leg—a prosthetic leg due to injuries from
a motor vehicle accident—^to strike her boyfriend Lakota. Tr. Ex. 1; Doc. 67 at 4—5. Defendant

explained that Between Lodges gets drunk and sleeps for a long time. Tr. Ex. 1; Doc. 67 at 4-5.

Defendant reealled being present Friday night and Saturday morning in his room watching a

movie, but then thought that he had borrowed Between Lodges's car on Friday night and stayed

with his father elsewhere overnight until returning the car. Tr. Ex. 1; Doc.67 at 4, 7. When asked

about borrowing Between Lodges's car overnight, Defendant said that Between Lodges looked

good on Friday night, although she had a bruise on one side of her faee. Tr. Ex. 1; Doc. 67 at 8.

Defendant first mentioned his intoxication when speaking of not really knowing quite when he

returned the ear saying:

       I was kind of- I was on a drunk myself, so Lreally don't know. I mean but - I
       remember borrowing the ear, and I went straight down to Number 4.^ And then she
       [meaning Between Lodges] was - she said yeah, go ahead,just make sure you put
       gas in it.

Tr. Ex. 1; Doc. 67 at 9. Defendant believed the ambulanee had come for Between Lodges on

Sunday, but Agent Pacenza told Defendant "that was yesterday," meaning Monday. Tr. Ex. 1;

Doc. 67 at 9. Then the Defendant said:

       A. [by Defendant] Yeah. And like I said, I kind oflost a eouple of days there.

       Q. Beeausewhy?

       A. I said I kind oflost a eouple of days there. I was having beers, so -

Tr. Ex. 1; Doe.67 at 9-10. Later Lieutenant Dubray asked about Defendant drinking on Monday

night, but Defendant clarified that he drank the night before, down at Number 4; Defendant

identified with whom he had been drinking, and the group did not inelude Lakota, Larvie, or

Between Lodges. Tr. Exi 1; Doe.67 at 14. Defendant at no point said that he was too intoxicated



^ Number 4 is a housing area on the Pine Ridge Indian Reservation apart from the area of the
Wounded residenee, and Defendant sometimes stayed at Number 4.
                                                10
to recall what happened to Between Lodges, but explained that she was fine when he borrowed

her car other than a bruise to her face and that she was unconscious when he returned the car after

having drank and spent a night at a different house. Tr. Ex. 1; Doe. 67. Defendant said that he

never saw anyone hit Between Lodges and that he thought Between Lodges wasjust sleeping when

he returned the car. Tr. Ex. 1; Doc. 67 at 4-6, 10, 1-7. When law enforcement asked Defendant

about his contact with Young Bear, Defendant said that he told Young Bear that he heard that
                                                 J



Between Lodges had fallen offthe porch,that he was getting updates from Young Bear on Between

Lodges's condition, and that he had talked with Young Bear the previous Friday night about

borrowing money for gas. Tr. Ex..1; Doc. 67 at 11-12, 14—15. At the end of the interview.

Defendant reiterated that he did not know what had happened to Between Lodges. Tr. Ex. 1; Doc.

67 at 26.


       Both Agent Pacenza and Lieutenant Dubray deseribed Defendant as cooperative during his

interview. Lieutenant Dubray observed that Defendant became more nervous and his demeanor

changed when his girlfriend Larvie showed up near the vehicle in the middle ofthe interview, and

that Larvie was walking around the vehicle and loud during part ofthe interview.

       Between Lodges herself testified at trial. She now is wheelchair bound as a result of the

serious head injury that she sustained. She has no recollection of the first weekend of November

of2018. She recalled living in the Wounded home and who lived there. Between Lodges testified

that she had a good relationship with Lakota, but that she had told people that Lakota had hit her

and caused black eyes and that he once strangled her. Between Lodges had known Defendant all

of her life and recalled one instance where Defendant intervened to stop Larvie from hitting her

about a year before the trial (which would have been around March of 2018). Between Lodges

remembered Larvie being violent to her on a couple of occasions.



                                                11
       Two friends of Between Lodges testified about the days leading up to her injury. Missy

Goings(Goings) was a close fiiend of Between Lodges during the summer of2018. On Tuesday,

October 30,2018, Goings was drinking alcohol with Between Lodges, Lakota, and Oscar Saucedo

(Saucedo), with Between Lodges's baby present as well. The group drank a half gallon of vodka

together and Between Lodges passed out in her Durango. Goings remembered that Between

Lodges's prosthetic leg came off in the vehicle, that she had a light black eye, and that she had to

be carried into her home. Goings did not see Between Lodges being dropped when she was carried

into the home. Between Lodges was placed in her bedroom, and both Lakota and Saucedo passed

out as well in the house. Defendant was in the house that night because Goings remembered him

coming out of another bedroom, getting a drink of water, and talking with her briefly.

       The next day, October 31, 2018, Goings saw Between Lodges around 6:00 p.m., when

Between Lodges, her baby, Saucedo, and Lakota pulled up in the Durango at Goings's home.

Goings saw no bruises on Between Lodges. Goings had to take her kids trick-or-treating, so she

did notjoin the group to drink that night.

       Goings next saw Between Lodges around 9:00 p.m. on Friday, November 2, 2018, when

Goings went outside of her home to take the trash out. Saucedo had driven up to Goings's home

in Between Lodges's Durango. At that time, Lakota and Between Lodges both were passed out in

the vehicle, and Goings noticed no bruising on Between Lodges when she looked into the vehicle.

Saucedo stayed about ten or fifteen minutes, drank alcohol with Goings, and then left. Goings did

not see Between Lodges thereafter.

       Saucedo testified that he is a cousin of Lakota and knows Between Lodges through Lakota.

Saucedo knew Defendant as the boyfnend to Dakota's sister Larvie. Saucedo confirmed that on

Tuesday, October 30, 2018, he was in Between Lodges's Durango with Lakota, Goings, Between



                                                12
Lodges, and her baby. Saucedo remembered that tbey bad car trouble on that night, that all were

drinking heavily, that Between Lodges passed out and did not have her prosthetic leg on at that

point, and that Lakota carried Between Lodges into the home. Saucedo did not see Between

Lodges fall or get dropped and bad carried the baby in following Lakota. When Saucedo woke up

at 5:00 a.m. on Wednesday, October 31, 2018, everyone was sleeping, and Saucedo left. Later

that day, Lakota called and Saucedo helped him get a new car battery, gas, and beer.

       On Thursday, November 1, 2018, Saucedo recalls using Between Lodges's vehicle that

day and drinking with others into the early morning of November 2, 2018, until around 5:00 or

6:00 a.m. On Friday, November 2, 2018, Saucedo bad to watch bis own daughter. Saucedo was

"banging over" and still bad Between Lodges's Durango on Friday afternoon. Between Lodges

came over to reclaim the vehicle and seemed to be perfectly fine at that time.

       On Saturday, November 3, 2018, Saucedo did not see Between Lodges. Saucedo noticed

Between Lodges's Durango being driven by Defendant Saturday afternoon, perhaps clarifying that

Defendant borrowed the vehicle for Saturday and Sunday. Ifboth Saucedo and Goings are correct

in their timeline, which the jury reasonably could have believed. Between Lodges was uninjured

on Friday afternoon, November 2, 2018, when she retrieved her vehicle from Saucedo, and

Defendant borrowed Between Lodges's Durango no earlier than Friday evening and bad the

vehicle by Saturday afternoon, November 3, 2018.

       On Sunday, November 4, 2018, Saucedo recalls Lakota calling him and sajdng that

Between Lodges bad not woken up. Between 6:00 and 8:00 p.m., Lakota called Saucedo to say

that Defendant bad been gone with Between Lodges's Durango all day and that Lakota wanted the

vehicle back. Saucedo called Defendant then and told him to return the vehicle or else Between

Lodges would call the police to get the vehicle back. Saucedo visited the home where Between


                                                13
Lodges was unconscious on the evening of Sunday, November 4, 2018. Saucedo looked in on

Between Lodges and thought her to be asleep in her bedroom. Saucedo was familiar that Between

Lodges could sleep a day at a time when she was really drunk. Saucedo was at the home when.

Defendant drove up in Between Lodges's vehicle. Defendant appeared to Saucedo to be drunk.

Saucedo presumed that someone was going to take Between Lodges to the hospital at that point

and left the home after Defendant had arrived. If both Saucedo and the pair of Young Bear and

Two Lance are correct on their timelines, Defendant returned the vehicle on Sunday evening,

November 4, 2018, when Between Lodges had been unconscious for some hours.

       BIA Agent Darrell Robinson conducted a second interview ofDefendant on November 21,

2018, with Agent Lawrence present. Tr. Ex. 2; Doc. 67-1. This Court had the entirety of that

recorded interview transcribed as well. S^ Tr. Ex. 2; Doc. 67-1. This second interview is not the

subject of Count II, in that the false statement alleged in Count II was made to Agent Pacenza, and

Agent Pacenza was not involved in the November 21, 2018 interview of Defendant. This

November 21 interview also is not the subject of Count I charging accessory after the fact, which

alleges conduct by Defendant on or between November 2, 2018, and November 9, 2018. During

the second interview. Defendant remained uncertain as to what day he had borrowed Between

Lodges's Durango and what night he spent elsewhere. Tr. Ex. 2; Doc. 67-1. Defendant thought

he possibly borrowed the vehicle Thursday or Friday night, returning on Saturday night. Tr. Ex.

2; Doc. 67-1 at 4. Once prompted that Between Lodges had gone to the hospital on Monday,

Defendant thought that he had borrowed the car Friday night and been gone all day Saturday. Tr.

Ex.2; Doc. 67-1 at 5. Defendant was certain that Between Lodges was all right when he borrowed

the car, but was not sure whether she was drunk at the time. Tr. Ex.2; Doc.67-1 at 6-7. Defendant




                                                14
believed that he must have been sleeping when the ambulanee came to the house to get her on

Monday morning. Tr. Ex. 2; Doe. 67-1 at 7-8.

       Defendant during the November 21 statement recalled Dakota trying to awaken Between

Lodges and having told Defendant that they had carried her in and dropped her offthe porch. Tr.

Ex. 2; Doe. 67-1 at 8-9. Defendant was more candid during the second interview about possible

domestic violence between Dakota and Between Dodges, saying that they had fought and argued,

but that he never saw Dakota being physical to Between Dodges around him, though he once had

told Dakota not to hit her. Tr. Ex. 2; Doc. 67-1 at 9-10. Defendant acknowledged that Between

Dodges had black eyes in the past and that he allowed her to stay at Number 4 housing at his place

when things got bad. Tr. Ex. 2; Doe.67-1 at 31. Between Dodges had told him that Dakota would

beat her up, and Defendant had told Dakota that if he ever caught him hitting Between Dodges, he

would do something about it. Tr. Ex. 2; Doc. 67-1 at 31—32. Defendant explained that he had a

house at Number 4 housing and sometimes stayed there, although he had been staying with Darvie

as well in the Wounded home. Tr. Ex. 2; Doe. 67-1 at 9, 14.

       Defendant during the November 21 statement expressed surprise that two people said that

Defendant reported having to break up Dakota and Darvie assaulting Between Dodges. Tr. Ex. 2;

Doc. 67-1 at 19. Defendant responded, "I said this?" "When?" "I don't recall anything about

that." Tr. Ex. 2; Doc. 67-1 at 19-20. When asked again about having told two people that he had

to stop Dakota from beating up Between Dodges, Defendant continued,"I don't know about that.

I don't know anything about that. I never seen him try to beat her up during that time." Tr. Ex. 2;

Doc. 67-1 at 20. Defendant then said that he was pretty "tuned up" during part of the weekend.

Tr. Ex. 2; Doc. 67-1 at 20. Defendant thought that it was Dakota^ who had called him to demand


^ Saueedo actually made that call to Defendant on behalf of Dakota.
                                                15
that the car be brought back and could not recall if that was on Sunday. Tr. Ex. 2; Doc. 67-1 at 7.

He again recalled returning the Durango and thinking that Between Lodges was passed out, seeing

her sleeping on her bed. Tr. Ex. 2; Doe. 67-1 at 26. Defendant did not recall if Saucedo was there

at the time. Tr. Ex. 2; Doc. 67-1 at 28. Defendant denied trying to protect anyone with this

statement. Tr. Ex. 2; Doe. 67-1 at 33.

        Defendant did not testify at trial. The only testimony about Defendant's intoxication over

the relevant weekend came from Saueedo who thought him drunk on Sunday night when returning

the ear and from Between Lodges's relatives who said Defendant was prone to drink.

III.    Discussion


        A. Count I-Accessory After the Fact

        The elements ofaccessory after the fact as charged in Count I ofthe superseding indictment

were:



        One, Gilbert Lakota and Lily Larvie committed the offense of assault resulting in
        serious bodily injury;

        Two, the defendant, Weldon Two Bulls, knew that Gilbert Lakota and Lily Larvie
        committed the offense of assault resulting in serious bodily injury; and

        Three, after the crime on or about between November 2, 2018, and November 9,
        2018,the defendant helped,received,relieved, comforted or assisted Gilbert Lakota
        and Lily Larvie in order to prevent their arrest, trial or punishment.

Doc. 59 at 7;^18 U.S.C. § 3. The jury deadlocked on this count.

        The jury note. Doc. 60, indicated that the jury was struggling with the first element that

Lakota and Larvie, beyond a reasonable doubt, committed the offense of assault resulting in

serious bodily injury on Between Lodges. The nature and extent of Between Lodges's bruising

provides circumstantial evidence of an assault, even though Between Lodges's liver condition

predisposed her to bleeding and bruising easily. Between Lodges certainly sustained serious


                                                 16
bodily injury somehow, and there was some evidence, if Between Lodges's memory is reliable,

that Lakota and Larvie had assaulted her in the past and that Defendant had intervened in or around

March of 2018 to break up an instance where Larvie was hitting Between Lodges. Plus, there is

what Young Bear and Two Lance heard Defendant to say, albeit not under oath and later denied

by Defendant, that Defendant saw Lakota and Larvie "ganging" Between Lodges and stopped it

from continuing. While the evidence is thin, a reasonable jury could infer that Lakota and Larvie

assaulted Between Lodges causing serious bodily injury.

       On the second element of Count I, the only evidence that Defendant knew of the assault

was Defendant's statement to Young Bear and Two Lance. Defendant's statement to Young Bear

and Two Lance did not include when the assault he presumably broke up occurred, and Between

Lodges herselfremembers such a circumstance about a year before the trial in March of2018, well

removed from the weekend when she sustained serious bodily injury. The evidence at trial

suggested that Defendant was gone with Between Lodges's vehicle and overnight away from the

Wounded home for at least part of the time period when Between Lodges must have sustained

injury. Saucedo testified that at Lakota's request he called Defendant on Sunday early evening to

demand return ofthe vehicle because Defendant had kept it longer than Lakota expected. Saucedo

was at the Wounded home in the evening ofSunday,November 4,2018, when Defendant returned

with the car, and Saucedo thought Defendant to be intoxicated at that time. By that point,

Saucedo's testimony establishes that Between Lodges already was unconscious in her bedroom.

Defendant looked into the room and saw Between Lodges unconscious there, thought (like

Saucedo did) that she was sleeping off a period of intoxication, and went to bed himself. The

question then becomes when did Defendant borrow the vehicle in the first instance and whether

that was before or after Between Lodges sustained serious bodily injuries presumably as a result



                                                17
of an assault. Defendant consistently told law enforcement that Between Lodges looked fine to

him when she gave permission for him to take the vehicle, and that it may have been Friday night

when he borrowed her Durango. The Government's evidence corroborated that Defendant had

Between Lodges's vehicle for at least parts of Saturday and Sunday. There was no evidence that

Defendant returned to the Wounded house with the vehicle before Sunday evening when Between

Lodges was already unconscious. The only evidence that Defendant could have been present when

any assault occurred is the statement he made to Young Bear and Two Lance that Defendant had

seen Lakota and Larvie "ganging" Between Lodges and broke it up. To reach a conclusion that

Defendant knew Lakota and Larvie committed an assault resulting in serious bodily injury involves

some inferences from the evidence, but ones that cannot be ruled out given the Defendant's

statement to Young Bear and Two Lance and giyen Between Lodges's injuries.

       The third element of the offense charged in Count I also presented problems with proof.

The Government made clear during the trial that the maimer in which Defendant was an accessory

after the fact between November 2,2018, and November 9,2018, was through his false statement

to Agent Pacenza. For the reasons explained when analyzing Count II, Defendant never made the

particular statement to Agent Pacenza that the Government indicted as being false. Defendant's

interview with Agent Pacenza was recorded and at no point did Defendant say that he was too

intoxicated to recall what happened to Between Lodges. Rather, Defendant described Between

Lodges being fine when he borrowed her vehicle and being unconscious—Defendant thought

sleeping—when he returned to the Wounded home the next evening with the vehicle. He blamed

his intoxication for not being confident of what days he had the vehicle, not as an excuse for not

knowing what happened to Between Lodges.




                                               18
       Defendant however did make other statements during his November 6 interview

inconsistent with his later November 21 interview that could be viewed as covering up for past

domestic violence toward Between Lodges or blaming Between Lodges for past domestic violence

toward Lakota. Making false statements designed to help another avoid criminal apprehension is

one way in which a person can become an accessory after the fact. See United States v. White,

771 F.3d 225, 232-34 (4th Cir. 2014)(declining to grant a Rule 29 motion when defendant made

false statements wrongfully blaming a tenant for a fire to avoid apprehension ofthe person whom

defendant had hired to commit arson of defendant's own building for insurance proceeds); United

States V. Preseott, 581 F.2d 1343, 1353 (9th Cir. 1978)(holding that lying to investigators is

circumstantial evidence ofintent to act as an accessory after the fact when the defendant "received

[the principal] in her apartment, together with the fhiits of his crimes"). For the Government to

justify conviction of Defendant as an accessory after the fact based on a false statement, the

Government must show that Defendant's statements to investigators not only helped or assisted

Lakota and Larvie, but also were made "in order to hinder or prevent [Lakota and Larvie's]

apprehension,trial or punishment" for Between Lodges's assault resulting in serious bodily injury

that took place "on or about between November 2, 2018 and November 5, 2018." Doc. 59 at 7;

18 U.S.C. § 3. While the evidence is thin on Defendant behaving in a way to be an accessory after

the fact, this Court thinks it improper to grant the Rule 29 motion. Giving false or misleading

information to law enforcement could be a way of helping or assisting a person in order to have

the person avoid arrest or punishment. Accordingly, this Court denies the motion forjudgment of

acquittal on Count I under Rule 29.

       Under Rule 26.3 ofthe Federal Rules ofCriminal Procedure,this Court can grant a mistrial.

When a jury is unable to agree on a verdict, the grant of a mistrial has long been the customary


                                                19
remedy. United States v. Perez. 22 U.S. 579, 580(18241: see Sattazahn v. Pennsylvania. 537 U.S.

101, 121 (2003)("A hung jury . . . justifies a trial court's declaration of a mistrial and the

defendant's subsequent reprosecution."). The Report and Recommendation of the Magistrate

Judge is to enter an Order ofMistrial on Count I, unless this Court grants the Rule 29 motion. Doc.

68. This Court agrees with the Magistrate Judge's conclusions and grants a mistrial for Count I.

The Government should think long and hard about whether retrial of the accessory after the fact

charge serves the interests of justice in this case.^ The Government's case on Count I only

narrowly survived the Rule 29 motion and might not do so again, depending on testimony at any

retrial.


           B. Count II-False Statement


           Count II alleged a false statement to Agent Pacenza that Defendant was "too intoxicated to

recall what happened to Sheena Between Lodges, an assault victim, when, as the defendant,

Weldon Two Bulls, then and there knew, his statements were false." This Opinion and Order

details what Defendant said to Agent Pacenza on the one and only time they spoke—^November 6,.

2018—and that statement was audio recorded. Tr. Ex. 1; Doc. 67. That audio recording was

entered into evidence, and this Court has had it transcribed. Tr. Ex. 1; Doc. 67. Defendant spoke

of his intoxication in the context of struggling to remember when he borrowed and when he

returned Between Lodges's vehicle, but never said that he was too intoxicated to recall what

happened to Between Lodges. Rather, he repeatedly said he did not know what happened to



^ A federal magistrate judge twice refused to issue an arrest warrant for Defendant under Rule 4(a)
on a complaint and affidavit due to the absence in the magistrate judge's view of probable cause.
The BIA officer misstated certain evidence when testifying to the Grand Jury on two occasions in
support ofan indictment. And the Government after all is charging in the Defendant the individual
whom the Government believes to have broken up the assault on Between Lodges, albeit under
the Government's view ofthe evidence without calling for help for her or truthfully reporting what
happened.
                                                   20
Between Lodges and reported what others said about her being dropped or falling.      Doc. 67 at

3 ("And from what I heard is that she fell off the poreh." (emphasis added)); Doe. 67 at 6 ("I

wasn't here, but from what I heard she fell off the porch . . . ." (emphasis added)). That is,

Defendant blamed drinking for his lack ofmemory of what days he had Between Lodges's vehicle,

but not as a reason he did not know what happened to Between Lodges as alleged in Count II. Tr.

Ex. 1; Doe. 67.

       Even if Defendant had made the statement that he "was too intoxicated to recall what

happened to Sheena Between Lodges," a rational trier of fact probably could not find beyond a

reasonable doubt that the statement was false and the Defendant knew it was untrue. The

Government did not claim that Defendant lied about being intoxicated for part ofthe weekend; the

Government called Two Lanee who testified that Defendant had a drinking problem and Saueedo

who confirmed that Defendant appeared intoxicated on Sunday evening when he returned the

vehicle. The people with whom Defendant was drinking that weekend were not called as

witnesses. Defendant's report of intoxication affecting his memory of when he borrowed and

returned the ear probably were truthful statements.

       The jury nevertheless returned a guilty verdict, which prompted this Court to look at its

instructions on the elements of Count II and realize that the Court unintentionally (and drawing

from the Government's proposed instruction. Doe. 39) deviated in the elements instruction from

the crime charged in Count II. The Government had proposed as an instruction on the first element

of Count II the following:

       First, on or about between November 2, 2018, and November 21, 2018, the
       defendant knowingly, voluntarily and intentionally made a false statement or
       representation to Bureau of Indian Affairs Special Agents, that he had no
       knowledge of an assault on Sheena Between Lodges.




                                               21
Doc. 39 at 4. The Govenraient's proposed instruction enlarged substantially Count II of the

Indietment, whieh charged a false statement "to Bureau of Indian Affairs Speeial Agent Wesley

Pacenza that [defendant] was too intoxicated to reeall what happened to Sheena Between Lodges

.. .   Doc. 26. This Court corrected one of the two problems with that proposed instruction—

varying from the indicted false statement of being "too intoxieated to recall what happened to

Sheena Between Lodges"—^but did not eateh the other variance from the Indietment—^broadening

the crime to include possible false statements to other BIA agents. The defense attorney did not

objeet to the instruction that the Court gave on the elements ofthis crime, which was:
                                                                                           I



       One, on or about between November 2, 2018, and November 21, 2018, the
       defendant, Weldon Two Bulls, knowingly and intentionally made a statement or
       representation to Bureau of Indian Affairs Special Agents,'® that he was too
       intoxieated to reeall what happened regarding an assault on Sheena Between
       Lodges;

       Two,the statement or representation was false or fraudulent;

       Three, the defendant knew it was untrue when he made the statement or
       representation;

       Four, the statement or representation eoncemed a material fact; and

       Five, the statement or representation was a matter within the jurisdietion of the
       Bureau of Indian Affairs.


Doe. 59 at 9;^18 U.S.C. § 1001(a)(2).

       This broadening of what was indieted as Count II is not innoeuous. Defendant spoke to

Agent Pacenza just once on November 6, 2018, and did not make the statement Count II of the

Indietment alleged to have been made. Defendant spoke with two separate BIA agents on

November 21, 2018, and, while not making the statement that he was "too drunk to recall what



'® This should have read "to Bureau ofIndian Affairs Speeial Agent Wesley Paeenza" and to avoid
confusion perhaps should have referenced the only day on whieh Defendant spoke to Agent
Paeenza—^November 6, 2018.
                                               22
happened to Sheena Between Lodges," did niake statements about hearing of domestie violence

on prior instances so bad that Defendant would offer to have Between Lodges stay at Defendant's

home at Number 4. Tr. Ex. 2; Doe. 67-1 at 9.

       A court t5'pically would analyze whether the error in the jury instruction is a constructive

amendment , of the indictment or a variance. A constructive amendment changes the charge,

violates the Fifth Amendment right to indictment by grand jury, and is reversible error per se.

United States v. Stuckev. 220 F.3d 976, 981 (8th Cir. 2000). A variance changes the evidence

while the charge remains the same, presents a Sixth Amendment issue of the right to be informed

of the nature of the charges, and is subject to the harmless error standard. Ift This situation

probably is more ofa variance than constructive amendment. See United States v. Morrissev, 895

F.3d 541, 553 (8th Cir. 2018); United States v. Farish. 535 F.3d 815, 821-22 (8th Cir. 2008).

However,the issue ofconstructive amendment or variance is academic because no reasonablejury

properly instructed on the law could conclude that Defendant made a false statement that he "was
too intoxicated to recall what happened to Sheena Between Lodges" to Agent Paeenza when the

recording of the only interview by Agent Paeenza of Defendant contains no such statement. See

United States v. Miller. 178 F. Supp. 3d 1114, 1119-20 (D. Colo. 2016)(ruling on a Rule 29

motion by comparing the evidence to the allegations in the indictment rather than the improperly
amended jury instructions).

IV.    Conclusion and Order

       Therefore, it is hereby

       ORDERED that the Rule 29 Motion is granted on Count II and Judgment of Acquittal for

Defendant enter on Count 11. It is further




                                                23
       ORDERED that the Rq)ort and Recommendation, Doc. 68, for Mistrial on Count I is

adopted, and a mistrial is declared on Count I due to the jury deadlocking on that count.



       DATED this          day of April, 2019.

                                             BY THE COURT:




                                             ROBERTO A. LANGI
                                             UNITED STATES DISTRICT JUDGE




                                                 24
